                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     MILWAUKEE DIVISION


GINA LIND,
on behalf of herself and
all others similarly-situated
                                                              Case No.: 19-cv-1657
                Plaintiff,
                                                              COLLETIVE ACTION
        v.                                                    PURSUANT TO 29 U.S.C. §216(b)

ALLEGIS CORPORATION                                           JURY TRIAL DEMANDED
8001 Central Avenue NE
Minneapolis, Minnesota 55432

                Defendant


                                          COMPLAINT


                                  PRELIMINARY STATEMENT

        1.      This is a collective action brought pursuant to the Fair Labor Standards Act of 1938,

as amended, (“FLSA”), by Plaintiff, Gina Lind, on behalf of herself and all other similarly-situated

current and former Customer Service Representative, Inside Sales, and Warehouse employees of

Defendant, Allegis Corporation, for purposes of obtaining relief under the FLSA for unpaid

overtime compensation, unpaid agreed upon wages, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate.

        2.      Defendant, Allegis Corporation, is an access hardware company headquartered in

Minneapolis, Minnesota.

        3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived current and former Customer Service Representative, Inside Sales, and Warehouse

employees of their wages earned for all compensable work performed each workweek, including at



             Case 2:19-cv-01657-JPS Filed 11/12/19 Page 1 of 15 Document 1
an overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek in

violation of the FLSA, by improperly classifying said employees as “exempt” for compensation

purposes under the FLSA. In reality, Plaintiff and all other current and former Customer Service

Representative, Inside Sales, and Warehouse were “non-exempt” employees for under the FLSA

and legally entitled to an overtime rate of pay for each hour worked in excess of forty (40) hours in

a workweek.

        4.      Defendant’s deliberate failure to compensate its Customer Service Representative,

Inside Sales, and Warehouse employees for hours worked and work performed at the proper and

legal rate(s) of pay violated federal law as set forth in the FLSA.

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

        6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant resides and/or operates its business in the Eastern District of Wisconsin and the unlawful

employment practices of which Plaintiff complains occurred within the Eastern District of

Wisconsin.

                                   PARTIES AND COVERAGE

        7.      Plaintiff, Gina Lind, is an adult female resident of the State of Wisconsin residing

at 3680 Crestview Circle, Brookfield, Wisconsin 53005.

        8.      Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C. §

216(b) is contemporaneously filed with this Complaint (ECF No. 1).




             Case 2:19-cv-01657-JPS Filed 11/12/19 Page 2 of 15 Document 1
         9.      Defendant is an access hardware company headquartered in Minneapolis,

Minnesota with a principal office address of 8001 Central Avenue NE, Minneapolis, Minnesota

55432.

         10.     For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

         11.     For purposes of the FLSA, Defendant is an “employer” of Plaintiff, and Plaintiff

was “employed” by Defendant, as those terms or variations thereof are used in Wis. Stat. §§

109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

         12.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant owned, operated, and managed multiple physical locations

across multiple States, including in the State of Wisconsin.

         13.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff worked as a Customer Service Representative employee at

Defendant’s physical location in the State of Wisconsin, located at N49 W22900 Commerce

Centre Drive, Pewaukee, Wisconsin 53072.

         14.     Plaintiff brings this action on behalf of herself and all other similarly-situated

current and former Customer Service Representative, Inside Sales, and Warehouse employees who

work at, worked at, and/or were employed by Defendant within the three (3) years immediately

preceding the filing of this Complaint (ECF No. 1). Plaintiff performed similar job duties as

other current and former Customer Service Representative, Inside Sales, and Warehouse

employees who work at, worked at, and/or were employed by Defendant, and Plaintiff and all

other current and former Customer Service Representative, Inside Sales, and Warehouse

employees were subject to Defendant’s same unlawful policies as enumerated herein.




              Case 2:19-cv-01657-JPS Filed 11/12/19 Page 3 of 15 Document 1
       15.    Plaintiff and all other current and former Customer Service Representative, Inside

Sales, and Warehouse employees on whose behalf Plaintiff brings this Complaint performed

compensable work in the same or similarly-titled positions at Defendant’s direction, on

Defendant’s behalf, for Defendant’s benefit, and/or with Defendant’s knowledge.

       16.    During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant supervised Plaintiff’s day-to-day activities and the day-to-

day activities of all other Customer Service Representative, Inside Sales, and Warehouse

employees.

       17.    During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant hired, terminated, promoted, demoted, and suspended

Plaintiff and all other Customer Service Representative, Inside Sales, and Warehouse employees.

       18.    During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work

performance of all other Customer Service Representative, Inside Sales, and Warehouse

employees.

       19.    During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant established the work rules, policies, and procedures by

which Plaintiff and all other Customer Service Representative, Inside Sales, and Warehouse

employees abided in the workplace.

       20.    During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s

employment and the employment of all other Customer Service Representative, Inside Sales, and

Warehouse employees.




         Case 2:19-cv-01657-JPS Filed 11/12/19 Page 4 of 15 Document 1
        21.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant established Plaintiff’s work schedule and the work schedules

of all other Customer Service Representative, Inside Sales, and Warehouse employees.

        22.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant provided Plaintiff and all other Customer Service

Representative, Inside Sales, and Warehouse employees with work assignments and hours of

work.

        23.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff’s hours of work and the hours of work of all other Customer

Service Representative, Inside Sales, and Warehouse employees were tracked and recorded by

Defendant.

        24.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant established and determined Plaintiff’s compensation and the

compensation of all other Customer Service Representative, Inside Sales, and Warehouse

employees.

                                GENERAL ALLEGATIONS

        25.   In approximately February 2017, Defendant hired Plaintiff as a Customer Service

Representative employee via a temporary staffing agency.

        26.   In approximately July 2017, Defendant hired Plaintiff directly in the position of

Customer Service Representative.

        27.   On or about September 23, 2019, Plaintiff’s employment with Defendant ended.




          Case 2:19-cv-01657-JPS Filed 11/12/19 Page 5 of 15 Document 1
       28.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees worked in excess of forty (40) hours per workweek.

       29.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), and upon information and belief, Defendant did not have an established

workweek for FLSA purposes.

       30.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant compensated Plaintiff and all other Customer Service

Representative, Inside Sales, and Warehouse employees on approximately a bi-monthly basis.

       31.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees primarily performed “non-exempt” job duties under the FLSA. Despite

this, during the three (3) year period immediately preceding the filing of this Complaint, (ECF

No. 1), Defendant’s compensation classification of Plaintiff and all other Customer Service

Representative, Inside Sales, and Warehouse employees was “exempt” for purposes of the FLSA.

       32.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff’s and all other Customer Service Representative, Inside Sales,

and Warehouse employees performed their job duties at the direction of Defendant: they were given

specific instructions as to how to perform their job duties and/or they performed their job duties

within the prescribed procedures and/or limits established by Defendant.

       33.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and




          Case 2:19-cv-01657-JPS Filed 11/12/19 Page 6 of 15 Document 1
Warehouse employees did not customarily and regularly direct the work of at least two of

Defendant’s employees.

       34.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), no employees of Defendant reported directly to Plaintiff or any other

Customer Service Representative, Inside Sales, and Warehouse employees.

       35.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees did not have the authority or ability to hire, terminate, suspend, demote, or

promote Defendant’s employees or to establish the terms and conditions of employment of

Defendant’s employees.

       36.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees did not customarily and regularly exercise discretion or independent

judgment in the performance of their job duties.

       37.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees did not, in the performance of their job duties, compare or evaluate

possible courses of conduct and did not act or make decisions regarding matters of significance

after considering various possibilities.

       38.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees did not, in the performance of their job duties, have authority to make an




          Case 2:19-cv-01657-JPS Filed 11/12/19 Page 7 of 15 Document 1
independent choice, free from immediate direction or supervision, or to waive or deviate from

Defendant’s established policies and/or procedures without Defendant’s prior approval.

           39.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff’s and all other Customer Service Representative, Inside Sales,

and Warehouse employees’ job duties did not require advanced knowledge, prolonged or

specialized intellectual instruction, or invention, imagination, originality, or talent.

           40.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff’s and all other Customer Service Representative, Inside Sales,

and Warehouse employees’ job duties did not require them to perform specialized or technical work

and did not require them to have special training, experience, and/or knowledge.

           41.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff’s and all other Customer Service Representative employees’

primary job duty was communicating with Defendant’s customers and/or vendors in an office

setting.

           42.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), the primary job duty of all Inside Sales employees was to make sales in

an office setting within the prescribed procedures and/or limits established by Defendant.

           43.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant compensated its Inside Sales with performance-based

commission payments, in addition to their weekly salaries.

           44.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant did not compensate its Inside Sales employees with




             Case 2:19-cv-01657-JPS Filed 11/12/19 Page 8 of 15 Document 1
commission-based payments that exceeded at least half of her total earnings in a representative

period.

          45.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant did not establish a “representative period,” as that phrase is

used in the FLSA, relating to its Inside Sales employees’ commissioned-based payments prior

their performance of the work.

          46.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), the primary job duty of all Warehouse employees was to perform manual

labor.

          47.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees were not highly compensated or highly commissioned employees.

          48.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff and all other Customer Service Representative, Inside Sales, and

Warehouse employees were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

          49.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant did not compensate Plaintiff and all other Customer Service

Representative, Inside Sales, and Warehouse employees at an overtime rate of pay for all hours

worked and work performed in excess of forty (40) hours in a workweek.

          50.   During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Plaintiff’s paychecks, and the paychecks of all other Customer Service

Representative, Inside Sales, and Warehouse employees, did not properly or lawfully compensate




            Case 2:19-cv-01657-JPS Filed 11/12/19 Page 9 of 15 Document 1
them for all hours worked and worked performed in a workweek, including at an overtime rate of

pay for all hours worked in excess of forty (40) in a workweek.

       51.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant knew or should have known that Plaintiff and all other

Customer Service Representative, Inside Sales, and Warehouse employees must be compensated

for all hours worked (and for all hours Defendant suffered or permitted them to work) in a

workweek in accordance with the FLSA, including at an overtime rate of pay for all hours

worked in excess of forty (40) in a workweek.

       52.     During the three (3) year period immediately preceding the filing of this

Complaint, (ECF No. 1), Defendant had a statutory duty to comply with the FLSA and to remedy

FLSA violations of which it was aware and/or of which it should have been aware.

               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       53.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

               All Customer Service Representative, Inside Sales, and Warehouse
               employees employed by Defendant within the three (3) year period
               immediately preceding the filing of this Complaint, (ECF No. 1), who
               have not been compensated at an overtime rate of pay for any and all
               hours worked in excess of forty (40) hours in a workweek.

       54.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       55.     Defendant, as a matter of policy and practice, did not compensate Plaintiff and the

FLSA Collective for all hours of compensable work performed during a workweek, which




           Case 2:19-cv-01657-JPS Filed 11/12/19 Page 10 of 15 Document 1
resulted in Plaintiff and the FLSA Collective being denied overtime compensation by Defendant

at the rate of one and one-half times their regular rate of pay for hours worked in excess of forty

(40) in a workweek.

       56.     The Claim for Relief is brought under and maintained as an opt-in Collective

Action pursuant to 29 U.S.C. § 216(b), by Plaintiff on behalf of the FLSA Collective.

       57.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       58.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s same or similar decisions, policies, plans and programs, practices,

procedures, protocols, routines, and rules willfully failing and refusing to compensate them for

each hour worked including overtime compensation. The claims of Plaintiff stated herein are the

same as those of the FLSA Collective.

       59.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate the FLSA Collective for all hours worked, including with overtime compensation.

       60.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       61.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.




         Case 2:19-cv-01657-JPS Filed 11/12/19 Page 11 of 15 Document 1
                                     CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
                    (Plaintiff on behalf of herself and the FLSA Collective)

       62.     Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       63.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       64.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       65.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       66.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       67.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour they worked in excess of forty

(40) hours each workweek.

       68.     Defendant suffered or permitted Plaintiff and the FLSA Collective to perform

work without being properly or lawfully compensated for each hour worked. Specifically,

Defendant failed to compensate Plaintiff and the FLSA Collective with overtime wages for hours

worked in excess of forty (40) in a workweek.

       69.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).




         Case 2:19-cv-01657-JPS Filed 11/12/19 Page 12 of 15 Document 1
       70.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       71.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith and with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       72.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       73.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       74.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




         Case 2:19-cv-01657-JPS Filed 11/12/19 Page 13 of 15 Document 1
WHEREFORE, it is respectfully prayed that this Court grant the following relief:

   a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
      supervised Notice, to all similarly-situated current and former Customer Service
      Representative, Inside Sales, and Warehouse employees who worked at and/or were
      employed by Defendant informing them of this action and their rights to participate in
      this action. Such Notice shall inform all similarly-situated current and qualified
      former employees of the pendency of this action, the nature of this action, and of their
      right to “opt in” to this action. Additionally, such notice will include a statement
      informing the similarly-situated current and qualified former employees that it is
      illegal for Defendant to take any actions in retaliation of their consent to join this
      action;

   b) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202,
      declaring Defendant’s actions as described in the Complaint as unlawful and in
      violation of the FLSA and applicable regulations and as willful as defined in the
      FLSA;

   c) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated Customer Service Representative, Inside Sales, and Warehouse
      employees damages in the form of reimbursement for unpaid overtime wages for all
      time spent performing compensable work for which they were not paid pursuant to
      the rate provided by the FLSA;

   d) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated Customer Service Representative, Inside Sales, and Warehouse
      employees liquidated damages pursuant to the FLSA in an amount equal to, and in
      addition to the amount of wages and overtime wages owed to them, including in an
      equal amount of the unlawful deductions;

   e) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
      situated Customer Service Representative, Inside Sales, and Warehouse employees for
      the costs and attorneys’ fees expended in the course of litigating this action, pre-
      judgment and post-judgment interest; and

   f) Provide Plaintiff and all other similarly-situated Customer Service Representative,
      Inside Sales, and Warehouse employees with such other and further relief, as the Court
      deems just and equitable.

   PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES




     Case 2:19-cv-01657-JPS Filed 11/12/19 Page 14 of 15 Document 1
             Dated this 12th day of November, 2019

                                        WALCHESKE & LUZI, LLC
                                        Counsel for Plaintiff


                                        s/ Scott S. Luzi                    .




                                        James A. Walcheske, State Bar No. 1065635
                                        Scott S. Luzi, State Bar No. 1067405
                                        David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




        Case 2:19-cv-01657-JPS Filed 11/12/19 Page 15 of 15 Document 1
